Citation Nr: 0011854	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  91-38 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of open 
heart surgery, to include a heart transplant.

2.  Entitlement to service connection for post-operative 
residuals, gastroesophageal stricture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from November 1960 to October 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from April and May 1991 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's claims on 
appeal.  The veteran appealed those decisions to the BVA.  
The case was remanded for additional development in December 
1992 and October 1994 and has been returned to the Board for 
appellate review. 

In October 1994, the Board's remand order erroneously listed 
the following claims as issues on appeal: service connection 
for a sleep disorder; whether new and material evidence had 
been presented to reopen a previously denied claim for 
service connection for schizophrenia; entitlement to an 
evaluation in excess of 30 percent for tuberculous pleurisy 
with decortication; entitlement to a compensable evaluation 
for tuberculous pericarditis; entitlement to a total 
disability rating based on individual unemployability; and 
entitlement to a permanent and total disability rating for 
pension purposes.  In the body of the remand, the Board 
explained that these issues had been raised by the record, 
but had not been adjudicated by the RO.  The Board remanded 
these claims for additional development and RO adjudication.  
In an October 1999 rating decision, the RO denied the above-
mentioned claims.  The Board notes that the record does not 
contain a notice of disagreement to the RO's October 1999 
decision.  Accordingly, the only issues currently before the 
Board are those listed on the front page of this decision.  


FINDINGS OF FACT

1.  The veteran underwent a pericardiectomy during service, 
and service connection was subsequently granted for 
pericarditis with pericardiectomy; there is no medical 
evidence of any residuals of open heart surgery, other than 
the already service-connected status post pericardiectomy 
with a surgical scar, nor is there any medical evidence of a 
nexus between any current heart disease (other than 
pericarditis) and service.

2.  There is no competent medical evidence relating 
gastroesophageal stricture with service.


CONCLUSIONS OF LAW

1.   The veteran's claim of entitlement to service connection 
for residuals of open heart surgery, to include a heart 
transplant, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for post-operative residuals, gastroesophageal stricture, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from post-operative 
residuals of open heart surgery that he maintains he 
underwent in service.  In addition, he contends that he 
suffers form post-operative residuals of gastroesophageal 
stricture that he underwent in 1990 or 1991.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Service incurrence for organic heart disease will be 
presumed if manifest to a compensable level within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  Boeck 
v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the in-service injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

I.  Open Heart Surgery

The veteran's service medical records show that he underwent 
thoracic surgery and a pericardiectomy, or surgery involving 
the pericardium, which is the fibroserous sac surrounding the 
heart.  Dorland's Illustrated Medical Dictionary, 28th 
Edition.  Shortly after entry into service, the veteran was 
noted to have various pulmonary symptoms and by the end of 
December 1960 he was admitted to the U. S. Naval Hospital in 
San Diego, California, for observation.  Upon admission to 
the hospital, he was believed to have right lower lobe 
pneumonia.  His symptoms continued to deteriorate and a month 
later he developed an audible pericardial rub and pericardial 
effusion was noted.  He was ultimately diagnosed with 
pericarditis, chronic, restrictive, due to tuberculosis, and 
pleurisy, chronic, tuberculous, bilateral.  

In February 1961 he underwent a pericardiectomy and 
decortication of the right lung.  Postoperatively he 
progressed well and the wound healed cleanly.  Three weeks 
after surgery he was ambulatory with no particular 
complaints.  In March 1961 he suffered a temporary setback 
after developing a respiratory tract infection.  By August 
1961 he had no complaints, his physical examination showed 
dullness at the right posterior base with decreased breath 
sounds, and he had well-healed keloid formation at the sight 
of his incision.  His prognosis was considered to be good, 
but it was noted that he would require continuing therapy for 
a year and his ability to perform his duties would be 
impaired by the chronic and extensive nature of the disease 
process.  Following appearances before the Physical 
Evaluation Board and the Medical Evaluation Board, the 
veteran was found to be medically unfit for duty and 
separated from service.  

Following a March 1974 Board decision that found that 
tuberculous pleurisy with pericarditis had been aggravated by 
service, service connection was granted for residuals of 
tuberculous pericarditis and residuals of tuberculous 
pleurisy with decortication.  The RO decision also noted the 
veteran's thoracic surgical scar, a residual of the 
pericardiectomy. 

There is no medical evidence to show that the veteran 
underwent any heart surgery, other than his service-connected 
pericardiectomy, while on active duty.  There is no medical 
evidence of a heart transplant during service or at any time 
since service.  There is no medical evidence of heart disease 
(other than the already service-connected pericarditis) 
during the years immediately after service, nor is there any 
medical evidence of a nexus between any current heart disease 
(other than the already service-connected pericarditis) and 
service.  Under these circumstances, the claim must be denied 
as not well grounded.  

The Board notes that, to the extent that the veteran's claim 
may be construed to be a claim for service connection for 
residuals of the pericardiectomy, such a claim was granted in 
the veteran's favor in March 1974.  As noted above, service 
connection is already in effect for residuals of tuberculous 
pericarditis.  One of the residuals of the pericarditis was 
the pericardiectomy, since the disease necessitated that 
inservice surgical procedure, and the RO, in assigning an 
evaluation in April 1974, considered the surgical scar among 
the residuals of pericarditis.  A claim for service 
connection for residuals of the pericardiectomy is therefore 
moot.  

II.  Postoperative Residuals, Gastroesophageal Stricture

Service medical records noted no complaints of, or treatment 
for, gastroesophageal stricture.  In March 1991, the veteran 
stated that gastroesophageal stricture had been performed at 
Ohio State University Hospital in August 1990.  Medical 
treatment records from the Lebanon Correctional Institution 
(LCI), in Lebanon, Ohio, dated in September 1990, reported 
that, during his period of incarceration at that facility, 
the veteran had received gastroesophageal surgery which had 
been performed at Ohio State University.  The records of the 
actual treatment and surgery, however, were not included with 
the records from LCI.  Following the Board's December 1992 
remand, the RO, in May 1993, contacted the Ohio State 
University Hospital requesting that the hospital forward any 
treatment records concerning the veteran's stomach surgery.  
A response was received from the Ohio State University that 
same month stating that such records were the property of the 
Ohio Department of Rehabilitation and Corrections and that 
the VA should contact LCI.  In July 1993, the RO again 
contacted LCI requesting such treatment records.  

The case was remanded again, in October 1994.  Based on the 
Board's remand order, the RO contacted LCI on three more 
occasions, in December 1994 and in January and March 1999.  
No additional records have been received.  In June 1999, the 
RO notified the veteran's custodian of its unsuccessful 
attempts to obtain such records from LCI, and requested that 
the veteran's custodian attempt to obtain the records.  No 
further response was received from the veteran or his 
custodian.

The veteran underwent a VA examination in September 1993.  
The veteran reported a history of having had an esophageal 
sphincterectomy in September 1991.  His current complaints 
consisted of choking on solid foods.  The assessment was 
dysphagia.  The veteran was scheduled for a re-examination in 
December 1993 because the previous report had failed to 
provide an etiological opinion concerning the veteran's 
gastroesophageal stricture.  The re-examination could not be 
performed, however, due to the veteran's "schizophrenic and 
acutely psychotic" state.  The October 1994 remand directed 
the RO to schedule another VA examination.  The examination 
was scheduled for July 1998.  The veteran, however, did not 
attend.  

The RO contacted the veteran's wife by mail in September 1998 
asking whether the veteran had been unable to attend his 
scheduled examination due to being incarcerated.  The 
veteran's wife and son were contacted in person by a VA Field 
Examiner in October 1998.  The veteran's wife stated that she 
was unaware of the veteran's present whereabouts, she did not 
know if he had been incarcerated at the time of the previous 
examination, and she was unable to ensure that he would 
attend any re-scheduled examination.  The veteran's son made 
essentially the same points. 

Following a careful review of the evidence, the Board finds 
that the veteran's claim for service connection for 
postoperative residuals, gastroesophageal stricture is not 
well grounded.  While the evidence indicates that the veteran 
underwent such a procedure in 1990 or 1991, there is no 
evidence of any gastroesophageal disorder in service, and no 
competent medical opinion that the surgical procedure 
performed approximately thirty years after separation was 
causally linked to any incident of service.  

While the veteran himself has not explained any connection 
between postoperative residuals, gastroesophageal stricture, 
and service, any theory he might provide would not satisfy 
the requirement of competent evidence of a nexus, since, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Given the foregoing, a plausible claim for service connection 
for postoperative residuals, gastroesophageal stricture, has 
not been presented.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Consequently, such claim is not well grounded and 
must, therefore, be denied.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for residuals of open heart surgery, to 
include a heart transplant is denied.

Service connection for post-operative residuals, 
gastroesophageal stricture is denied





		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

 

